COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                August 13, 2015
                              No. 10-15-00128-CV
               IN THE INTEREST OF G.C., M.C., AND H.C., CHILDREN
                                       
                                       
                         From the County Court at Law
                             Bosque County, Texas
                            Trial Court No. CV14084
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error has been presented.  Accordingly, the trial court's judgment signed on March 25, 2015 is affirmed.
	It is further ordered that the Texas Department of Family and Protective Services is awarded judgment against Kenneth Blake Linn for the appellate costs that were paid, if any, by the Department of Family and Protective Services; and all unpaid appellate court costs, if any, are taxed against Kenneth Blake Linn.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk